  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


CLAUDIA VALDEZ-GOMEZ,            )
                                 )
   Petitioner,                   )
                                 )       CIVIL ACTION NO.
   v.                            )         1:16cv757-MHT
                                 )             (WO)
UNITED STATES OF AMERICA,        )
                                 )
   Respondent.                   )

                           JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States    Magistrate      Judge's

recommendation (doc. no. 11) is adopted.

    (2) The 28 U.S.C. § 2255 petition (doc. no. 2) is

denied.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document    on   the   civil   docket   as   a   final   judgment
pursuant   to   Rule   58    of   the   Federal   Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 17th day of October, 2018.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
